Dear Mr. Kelley:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply. As I understand it, you have asked the following question:
      Does the sheriff have the authority to deny municipal police departments access to the National Crime Information Center Database?
Your question necessitates a proper understanding of how the NCIC network functions. Though the FBI regulates the system, they do not control or own it. Rather, it is the property of each state participating in the network. Thus, the Louisiana State Police have the authority to grant "terminal" status to anyone in the state — that is, they ultimately dictate which offices may have computers that receive NCIC information. However, each terminal agency is at liberty to contract out use of its NCIC database to other agencies. In doing so, the terminal agency is bound only to act in accordance with any contract it signs with the other agency.
In this case, the sheriff's office for Ouachita parish is the NCIC terminal agency, and it chose to contract out the use of NCIC to the police department of Richwood. Thus, as the terminal agency, the sheriff's office has complete discretion in loaning its services to others, and is bound only to act in accordance with any signed contract. If the borrowing agency in some way breached the written agreement between itself and the terminal agency, then the terminal agency was justified in denying further access to the borrowing agency. Absent a contract, the terminal agency may loan out the services at its own discretion. The only remedy the borrowing agency has is to apply to the Louisiana State Police to be given status as a terminal agency.
Therefore, it is the opinion of this office that if the sheriff's office is a terminal agency for NCIC, and the municipal police department is a borrowing agency, then the sheriff's office may deny access to its NCIC database as it pleases, subject only to any written agreement that might exist between the two parties.
I hope this opinion has adequately addressed your question. If this office may be of further assistance, please do not hesitate to contact us. With warmest regards, I remain
Sincerely,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ ELLISON C. TRAVIS Assistant Attorney General
RECEIVED: October 23, 1997 RELEASED:
ELLISON C. TRAVIS Assistant Attorney General